Citation Nr: 0726704	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for disability manifested 
by right arm/shoulder pain, to include cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had reported active duty service from August 1972 
to August 1977 in the United States Army and from November 
1979 to February 2001 as a United States Public Health 
Service Commissioned Officer.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An RO informal conference in lieu of a personal 
hearing was held in June 2004.  The Board previously remanded 
this case for further development in July 2006.


FINDING OF FACT

Cervical spine disability diagnosed as cervical strain, 
degenerative disc disease of the cervical spine, and 
degenerative joint disease of the cervical spine, was 
manifested during the veteran's active duty service.

. 
CONCLUSION OF LAW

Cervical spine disability diagnosed as cervical strain, 
degenerative disc disease of the cervical spine, and 
degenerative joint disease of the cervical spine was incurred 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
right arm/shoulder pain, to include cervical spine 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A January 2001 service medical history showed that the 
veteran indicated she had right shoulder pain.  However, 
service medical records are silent with respect to any 
complaints of right arm/shoulder or neck pain, as well as any 
diagnosis of a cervical spine disability.  After discharge, 
the veteran was afforded a VA fee-based examination in August 
2002.  The veteran complained of right upper arm pain.  The 
examiner's diagnosis was ancient bone bruise.  A 
contemporaneous x-ray of the right shoulder was negative.  It 
does not appear that an x-ray of the cervical spine was done.  

Private treatment records from Sherwood Medical Center from 
February 2002 to February 2004 included an August 2002 
treatment record, which showed that the veteran complained of 
upper back and right arm pain.  She indicated that the right 
arm pain had been present for about three years.  On 
examination, the cervical spine was without obvious deformity 
and had full range of motion.  A follow up December 2002 
treatment record showed that the veteran now gave a history 
of right upper arm pain for over 10 years that had worsened 
since falling in September when she fractured her left elbow.  
The assessment was cervical thoracic strain, right radicular 
pain, doubtful at this time, most likely muscle spasm.   
However, a February 2003 private MRI of the cervical spine 
showed degenerative disc disease and spondylosis at C5-6 and 
C6-7; posterior disc/osteophyte complex at C5-6, slightly 
larger on the left, flattening the anterior aspect of the 
cervical cord; and bilateral C5-6 foraminal stenosis and mild 
left C6-7 foraminal stenosis.  

A June 2004 private opinion from a physician's assistant 
indicated that the veteran had degenerative disc disease of 
the cervical spine, and that the right arm pain complained of 
by the veteran upon retirement, which had been present for 
some time, was most probably radiculopathy secondary to her 
neck disease.  

In July 2004, the veteran was afforded another VA fee-based 
examination by a medical doctor.  There was no indication 
whether the claims file was reviewed.  Under medical history, 
the examination report noted that the veteran's disorder had 
existed for 15 years.  Examination of the cervical spine 
showed evidence of radiating pain on movement to right arm 
with left movement.  The examiner diagnosed the veteran with 
degenerative disc disease with intermittent radicular 
symptoms at C5-6.  The examiner opined that it was easy to 
understand that the veteran's cervical spine disability 
caused the initial minor complaint, and then becoming more 
related to her neck movement until now it was nearly 
continuous.  However, the examiner failed to offer an opinion 
as to whether this disability was related to the veteran's 
active service.  

Further, a July 2006 private radiology report showed progress 
in previously seen and described multilevel degenerative disc 
disease and spondylosis of the cervical spine since previous 
examination of 02, especially at C5-6 and C6-7; decrease in 
height of C6 and to lesser extent of C5 and C7 vertebrae, 
essentially new since previous study; and alteration of the 
normal cervical lordosis, most likely due to associated 
muscle spasm.  

Therefore, the Board remanded the case for another VA 
examination, which was done in February 2007 by an orthopedic 
surgeon.  The claims file was extensively reviewed and 
previous medical records were referred to in the report.  The 
veteran gave a history of falling off a swing set onto her 
head at age six.  She was hanging by her knees from a bar and 
she fell off and landed on her head.  The examiner noted that 
there was no medical examination of her head and neck at that 
time.  The veteran denied any history of head or neck injury, 
right shoulder, or right arm injury during military service, 
but recalled having neck stiffness and pain in the early 
1980s and upper right arm pain around 1987.  The examiner 
indicated that it was a normal examination of the right 
shoulder and right arm.  The examiner noted that right 
lateral arm pain was most likely referred pain from the 
cervical spine to the right arm.  Essentially, there was no 
functional impairment of the right arm and right shoulder.  
The examiner diagnosed the veteran with chronic cervical 
strain, degenerative disc disease and degenerative joint 
disease of the cervical spine, and radiculopathy from 
cervical spine to right arm.  The examiner opined that the 
current disabilities of the cervical spine were not related 
to military service.  The examiner indicated that it was more 
than likely that they were related to an injury of her 
cervical spine when she fell off the swing set bar onto her 
head at age six.  

The Board is thus faced with a conflicting record as to 
whether the veteran's cervical spine disability is related to 
service.  In support of the veteran's claim is a January 2001 
medical history prior to discharge that showed that the 
veteran gave a history of right arm pain.  Further, numerous 
post service medical records showed that the veteran gave a 
long history of right arm pain beginning while in service.  
As the veteran's statements have been consistent, the Board 
finds her to be credible with respect to her history of right 
arm pain.  Further, private treatment records from the 
following year after service showed complaints of right arm 
and neck pain.  Significantly, a private MRI showed numerous 
disabilities of the cervical spine within two years of 
service.  A June 2004 private opinion stated that that the 
right arm pain complained of by the veteran upon retirement, 
which had been present for some time, was most probably 
radiculopathy secondary to her neck disease.  Moreover, the 
July 2004 VA fee-based examination indicated that the 
veteran's right arm pain was the initial manifestation of her 
cervical spine disability.  Further, given that the veteran 
has continually complained of her right arm pain, and filed a 
claim within a year after discharge from service, and in 
light of the current medical evidence of a cervical spine 
disability that has been related to the veteran's right arm 
pain, the Board finds that the record also shows a continuity 
of pertinent symptomatology to link the cervical spine 
disability to service.  

Nevertheless, against the veteran's claim is the February 
2007 VA examination and opinion in which the examiner found 
that the veteran's cervical spine disability was related to a 
fall that occurred when the veteran was six.  However, the 
Board notes that this opinion is not consistent with the 
other evidence of record as this opinion is the first mention 
of any fall from a swing set that occurred when the veteran 
was six.  Importantly, as the examiner points out, there are 
no medical records pertaining to this fall.  Moreover, the 
veteran's December 1971 report of medical history for 
enlistment in the Army was completely silent with respect to 
any fall when the veteran was six.  Additionally, an August 
1977 discharge examination and May 1979 service employment 
examination showed that the veteran's neck and spine were 
clinically evaluated as normal.  In sum, no disability is 
noted from a fall that had occurred almost 20 years earlier.  
Nevertheless, in reaching his conclusion, the examiner did 
review the entire claims file.  Further, he has been 
identified as an orthopedic specialist. 

The Board is thus presented with conflicting evidence that is 
essentially in a state of equipoise as to the medical 
conclusions to be drawn.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A. 
§ 5107(b).  Thus, service connection is warranted for 
cervical spine disability.  

The Board notes that there has been no medical finding of any 
other disabilities related to the right arm/shoulder besides 
the disabilities enumerated above of the cervical spine.  
Therefore, as the Board has granted service connection for 
all the current enumerated cervical spine disabilities based 
on the evidence of record, this decision is considered a full 
grant of the benefits sought on appeal. 

In November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to 
service, the satisfaction of VCAA requirements is rendered 
moot. 




ORDER

Service connection is warranted for cervical spine disability 
diagnosed as cervical strain, degenerative disc disease of 
the cervical spine, and degenerative joint disease of the 
cervical spine.  The appeal is granted.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


